MacLEAN, J.
The right of every man to be his own lawyer is not to be abridged. As little is it to be abused. In this action the defendant, a schoolmaster, but otherwise a layman, “not being a lawyer in the sense of being admitted to the bar, but knowing a great deal about the law in the last 10 or 12 years,” having suffered judgment in an action brought against him by a former counsel, betook himself for aid in preparing his case on appeal to another attorney in the law, and with him made a bargain concerning compensation for specified services. For these he paid upon rendition according to the terms bargained; but for other services he refused to pay, calling them valueless and of no use to him. The evidence really relevant to the direct issue of services and their value occupies but a modicum of the case on appeal, tediously swollen with matter extraneous to the controversy, and indicating anew that an amateur practitioner at the bar should heed, and be held to heed, the first section, relating to appearances in court, in the statute of procedure, declaring that a party prosecuting or defending in person is amenable to each provision of the act wherein the attorney for a party is mentioned, unless therein otherwise prescribed, or manifestly repugnant to the context. The defendant and his case were entertained with seriousness and leniency throughout by the learned trial justice, who-fairly submitted all matters offered, with a charge of unusual fullness, to the jury, whose verdict is not to be disregarded for merely multifarious criticism, supported by no tenable objection and exception. Judgment affirmed, with costs to the respondent. All concur.